United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-3401
                        ___________________________

                                    Mark Morris

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

Benny Nettles, Principal, Grimes Unit; Tracey Dowell, Assistant Principal, Grimes
      Unit; Grimes Correctional Unit, Arkansas Department of Correction

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
                 for the Eastern District of Arkansas - Batesville
                                  ____________

                            Submitted: March 23, 2017
                               Filed: April 3, 2017
                                  [Unpublished]
                                 ____________

Before SHEPHERD, MURPHY, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.
       In this 42 U.S.C. § 1983 action, Arkansas inmate Mark Morris appeals after the
district court1 partially dismissed his complaint preservice pursuant to 28 U.S.C.
§ 1915A(b), and then adversely granted summary judgment. After carefully
reviewing the record and the parties’ arguments on appeal, we conclude that the
district court properly disposed of the claims that have been addressed by Morris on
appeal. See Hess v. Ables, 714 F.3d 1048, 1051 n.2 (8th Cir. 2013) (claim was
abandoned where appellant did not brief court on why dismissal was improper);
Beaulieu v. Ludeman, 690 F.3d 1017, 1024 (8th Cir. 2012) (grant of summary
judgment is reviewed de novo); Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir. 1999)
(per curiam) (§ 1915A(b) dismissal is reviewed de novo); see also Robinson v. Hager,
292 F.3d 560, 564 (8th Cir. 2002) (discussing deliberate indifference standard);
Hosna v. Groose, 80 F.3d 298, 304 & n.8 (8th Cir. 1996) (discussing equal protection
standard for inmate who has not alleged he is member of suspect class).
                         ______________________________




      1
       The Honorable D.P. Marshall Jr., United States District Judge for the Eastern
District of Arkansas, adopting the recommended dispositions of the Honorable
J. Thomas Ray, United States Magistrate Judge for the Eastern District of Arkansas.

                                         -2-